UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         I DOC;/
-----------------------------------------------------------------X
WILDER CRUZ,
                                                                      '1::DAF. rn
                                                                        ~ - - - -. -
                                                                                       FD:~)l{jj/1q
                                                                       .~+•~···--· -
                                                                                   +




                                   Petitioner,                        18   CIVIL 9948 (GBD)(OTW)

                  -against-                                                   JUDGMENT

THOMAS DECKER, as Field Office Director, New
York City Field Office, U.S. Immigration &
Customs Enforcement; JAMES MCHENRY, as
Director of the Executive Office for Immigration
Review; KIRSTJEN NIELSEN, as Secretary, U.S.
Department of Homeland Security; and JEFFERSON
B. SESSIONS, as Attorney General, U.S. Department
of Justice,
                              Respondents.
---------------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Decision and Order dated November 26, 2019, Respondents'

objections to Magistrate Judge Wang's Opinion are OVERRULED and Magistrate Judge Wang's

Opinion is AFFIRMED. Additionally, Respondents' objections to Magistrate Judge Wang's

Report are DENIED, and Magistrate Judge Wang's Report is ADOPTED. Mr. Cruz's habeas

petition is granted to the extent that the Government be ordered to promptly present Mr. Cruz

before an immigration judge for a bond hearing. Additionally, at the bond hearing, the

Government shall bear the burden of demonstrating by clear and convincing evidence that Mr.

Cruz is a flight risk or danger to the community.

Dated: New York, New York
       November 27, 2019
                                                                     RUBY J. KRAJICK

                                                                        Clerk of Court
                                                             BY:

                                                                           Deputy Cle
